DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 21 December 2021 is acknowledged.  Due to claim 16 requiring the compound of claim 26, group II is rejoined with group I.  Consequently, claims 16-26 are examined on the merits.
Claims 35-43 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 December 2021.
Information Disclosure Statement
The information disclosure statement filed 21 December 2020 is acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 is unclear due to the optional step of converting a compound of formula II into a pharmaceutically acceptable salt.  Formula IIb is already a pharmaceutically acceptable salt, so it is unclear why this step optional step is needed.
Claims 19 and 20 recite the limitation “at least one further solvent”.  There is insufficient antecedent basis for this limitation in the claim because claim 16 does not recite this limitation.  Claim 16 recites just “at least one solvent”.
Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the required steps to convert a pharmaceutically acceptable salt into a pharmaceutically acceptable salt of formula IIb.  
Regarding claim 25, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Is the scope of variable PG intended to be any protecting group of a secondary amino group or only ter-butoxycarbonyl?
Conclusion
Claims 16-18, 23, 24, and 26 are allowed.  Claims 19-22 and 25 are not presently allowable.  
The following is a statement of reasons for the indication of allowable subject matter:  SONESSON (WO 2008148801, published 11 December 2008) describes example 4 (page 38, third paragraph).  This compound neither anticipates nor renders obvious a process of claim 16 or a compound of claim 26 due to two differences: an ethyl group is attached to the pyrolidine N-ring atom and there is no teaching to change the OH group to a methoxy group.

    PNG
    media_image1.png
    185
    537
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699